Title: To Thomas Jefferson from John Langdon, 21 January 1805
From: Langdon, John
To: Jefferson, Thomas


                  
                     Dear  President, 
                     
                     Portsmouth Jany 21st. 1805
                  
                  I pray you to accept my greatful Acknowledgements for your truely friendly favor of the 9th. Inst. which I received by the last mail. when I consider how much your time must be occupied, with the important affairs of State, I think myself highly honor’d, and particularly gratified in having a line from you. I most sincerely rejoice with you on our success in the former and late revolutions that we have passed thro; you have been called to act a most conspicuous part in those great events, that have taken place, and as you have had, may you continue to have the smiles of Divine Providence, and be supported in your great exertions to serve our common Country. I am happy that I’ve done what I could, in my small sphere, to support the true principles of our Constitution, and I feel proud when I reflect, that our Country is made happy by the patriotic exertions of my great and good friends from the Southern and middle States, with whom I have had the honor to Act. Tho’ the States of Connecticut and Delaware have been long time under British Influence, yet they must, soon yeild to eternal truth. Accept Sr. my thanks for your enquiries for my health, which thank god I enjoy to a great degree, and in return permit me to say with truth that no man on earth wishes you more health and happiness than I do, and that you may be long continued a Blessing to our Country. My friends in this State have again prevailed on me (much against my inclination) to stand a Candidate for Governor, if any other person could have been agreed on with any hope of success, I should have most certainly declined the honor. I am happy to think New Hampshire and Massachusetts are fast returning to their Republican principles; we are obliged to help each other in the good old cause.
                  I doubt whether it will be in my power, at this season of the year, to procure any perry or not if a single pipe can be found it shall be forwarded, with the cost and charges, (as you wish it) as the old saying is, theres no friendship in Trade. May all happiness Attend you is the constant and dayly wish of
                  Dear Sr. your Oblig’d Friend
                  
                     John Langdon 
                     
                  
                  
                     
                         
                        I am here  lately made unhappy?, by the loss of my only  Brother, who alas a week since bid an eternal farewell to his family and friends, he was a Patriot, a man of honor and friend and no man wished our government better, he spoke of it in his last moments.
                  
               